Citation Nr: 0433138	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  00-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and July 2001 rating 
decisions of the San Juan, Puerto Rico Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for bilateral hearing loss 
and PTSD, respectively.

In November 2000, the veteran testified before a hearing 
officer sitting at the RO regarding the issue of entitlement 
to service connection for bilateral hearing loss.  In January 
2003, the veteran presented testimony before a hearing 
officer regarding the issue of entitlement to service 
connection for PTSD.  Transcripts of the hearings are 
associated with the claims folder and have been reviewed.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran had combat service during the Korean 
Conflict.  

3.  The preponderance of the evidence is against a finding 
that the veteran currently has PTSD.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in April 2001, the veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his service connection claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The July 2001 rating decision, the April 2002 statement of 
the case (SOC), the May 2003 supplemental statement of the 
case (SSOC), and the July 2003 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
service connection claim for PTSD.  The April 2002 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran was afforded a PTSD Psychiatric Board evaluation 
for VA purposes in June 2001.  VA treatment records and 
private treatment records from Dr. Guillien, Dr. Roman, and 
Dr. Martinez are of record.  Medical evidence regarding the 
veteran's pension with a canning company and evidence 
regarding his participation in a vocational rehabilitation 
program is of record.  

The veteran identified psychiatric treatment at a clinic at 
the Los Angeles General Hospital in the 1960's.  However, his 
representative at the time of the January 2003 personal 
hearing indicated that the records no longer exist.  

The veteran's June 1954 separation medical examination report 
is associated with the claims folder, however the remaining 
service medical records are unavailable, presumably destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) facility located in St. Louis, Missouri.  In cases 
where a veteran's service records are presumed destroyed 
there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim and this 
duty includes the obligation to search for alternate medical 
records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991)); see 
also Dixon v. Derwinski, 3 Vet. App. 261 (1992) (where denial 
of a veteran's claim rests, in part, on the government's 
inability to produce records that were once in its custody, 
an explanation of the reasonableness of the search conducted 
and why further efforts are not justified is required).

Review of the record also reveals that the veteran receives 
social security benefits.  In March 2001, the VA requested 
all medical records from the Social Security Administration 
(SSA) pertinent to the veteran's claim.  The following month, 
the SSA National Records Center informed the VA that the 
veteran's folder had not been located following an exhaustive 
and comprehensive search.  (The Board notes, however, that a 
December 1994 psychiatric medical report completed by Dr. 
Guillien for the purposes of social security disability 
determination is of record.)  Based on the RO's attempts to 
obtain the veteran's service medical records and social 
security records, the Board finds that additional efforts to 
obtain such records would be futile, and as such, the Board 
finds that VA has fulfilled its duty to assist in obtaining 
such records.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



Factual Background

Separation examination dated in June 1954 is negative for any 
treatment, complaint, or diagnosis pertinent to PTSD.

According to a December 1994 psychiatric medical report 
completed by Dr. Guillien for purposes of the veteran's 
social security claim, the veteran attributed his nervous 
problems to hearing loss, which in turn, led to the loss of 
his job at a canning company.  Diagnosis was generalized 
anxiety disorder with depressive features.

In a March 1995 private medical report, Dr. Roman diagnosed 
the veteran with anxiety depressive disorder.

An undated medical statement by Dr. Martinez shows a 
diagnosis of depressive neurosis.

In January 2000, the veteran was referred to the VA mental 
health clinic for consultation.  The consultation report 
indicates that the veteran reported a long-standing history 
of depression since his period of military service.  The 
veteran stated that he had a depressed mood.  Assessment was 
depressive disorder with psychotic features.  

In April 2000, the veteran returned to the VA mental health 
clinic stating that he saw no improvement in his mood.  
Diagnosis was major depression with psychotic symptoms.  

In August 2000, the veteran presented to the VA mental health 
clinic with continued complaints of depressed mood.  He 
stated that two of his sons had died recently. Assessment was 
dysthymic disorder.  

In November 2000, the veteran requested a psychiatric 
evaluation from Dr. Guillien for purposes of his service 
connection claim for PTSD.  On examination, the veteran's 
affect was depressed.  The veteran showed ideas of 
insufficiency, insecurity, isolation, aggressive behavior and 
irritability.  There was no evidence of any homicidal or 
suicidal ideation.  The veteran's short-term memory was 
adequate.  He was oriented in person, place and time.  
Diagnosis was dysthymic disorder rule out PTSD.  Under the 
"comments" section of the report, Dr. Guillien noted that 
he believed that the veteran suffered from PTSD due to combat 
service during the Korean War.  The veteran's symptoms were 
described as recurrent nightmares, flashbacks, and other 
persistent emotional problems.  Dr. Guillien stated that the 
veteran's emotional disorder has since deteriorated because 
of his hearing loss, subsequent retirement, and other 
physical disabilities.   

VA progress notes dated in June 2001 and February 2002 show a 
diagnosis of PTSD/major depressive disorder.  

In June 2001, the VA referred the veteran to a VA Psychiatric 
Board for evaluation.  The veteran stated that he suffered 
from PTSD.  He reported that he had been affected by his 
experiences in the war.  The examiners reviewed the clinical 
data of record, the veteran's history and conducted a mental 
status interview.  On examination, the veteran was alert and 
oriented.  His mood was slightly depressed and his affect was 
constricted.  His attention and concentration were both good.  
There was no evidence of hallucinations.  The veteran was not 
suicidal or homicidal.  Diagnosis was dysthymia.  The 
examiners stated that the veteran's claimed stressors were 
very general and non-specific.  All of the veteran's claimed 
treatments were not substantiated.  The examiners concluded 
that the veteran did not meet the diagnostic criteria for 
PTSD.   

In July 2001, the veteran submitted a statement regarding his 
claimed in-service stressors.  He stated that he saw 
flashbacks of events that transpired in Korea.  He indicated 
that he was on the front lines for approximately eleven 
months.  He was also a company runner and was frequently 
under heavy mortar fire.  He stated that he injured his left 
foot while on the front line.   He also reported seeing 
several wounded soldiers from his company and also saw a dead 
Korean soldier.

In June 2002 the veteran presented to the VA clinic with 
complaints of anxiety, tension, and sleep disturbances which 
he attributed to continued problems with his neighbor.  
Assessment was PTSD.  

According to a July 2002 VA progress note, the veteran 
complained of nightmares involving his war experiences and 
frequent episodes of anxiety.  


Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, (West 2002); 
38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2004).  As amended, section 3.304(f) provides that 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

The amended version of § 3.304(f) also removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  In this regard, the Board 
notes that the Court has taken judicial notice of the mental 
health profession's adoption of the DSM-IV in the May 1994 
first printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-141 (1997).

In the present case, the evidence establishes that the 
veteran engaged in combat during his service in the Korean 
Conflict.  The veteran's DD-214 indicates receipt of a Combat 
Infantryman Badge.  This medal is indicative of combat, 
therefore the veteran's lay testimony alone may establish the 
occurrence of a claimed inservice stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2004).  The 
veteran's service connection claim now turns on whether he 
meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Upon review of the entire claims folder, the Board finds that 
a preponderance of the evidence is against a finding that the 
veteran has PTSD.  The Board acknowledges Dr. Guillien's PTSD 
diagnosis and the isolated VA diagnoses of PTSD/major 
depressive disorder.  In this regard, however, the Board 
gives greater weight to the VA Psychiatric Board evaluation 
conducted in June 2001.  This examination was conducted by a 
panel of two VA physicians who examined the veteran and 
thoroughly reviewed the claims folder, to include the VA 
outpatient records and evidence from Dr. Guillien.  The 
examiners concluded definitively that the veteran did not 
meet the diagnostic criteria for PTSD.  The examiners 
diagnosed the veteran with dysthymia.  Significantly, the 
competent evidence of record shows predominant diagnoses of 
dysthymic disorder and anxiety, and not PTSD.  

The Board acknowledges the veteran's belief that he meets the 
diagnostic criteria for PTSD, however, as a layperson, he is 
not competent to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against a finding 
that the diagnostic criteria for PTSD have been met, the 
Board need not address the remaining criteria of 38 C.F.R. 
§ 3.304(f).  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 38 
U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that there is no VCAA letter in the claims folder 
pertaining to the issue of entitlement to service connection 
for bilateral hearing loss.  

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  He attributes his 
hearing loss to the loud noise generated from firing weapons 
during his period of military service, without being afforded 
ear protection.  He currently wears bilateral hearing aids.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  
The evidence of record reveals that the veteran currently 
meets the criteria for bilateral hearing loss under 38 C.F.R. 
§ 3.385.

The Board notes that after his discharge from military 
service, the veteran became employed at a canning company in 
the 1970's for a short period of time and then returned to 
work there until his retirement in 1992.  Review of the 
record reveals that the veteran is in receipt of pension 
benefits from Star Kist.  In an August 1992 decision, the 
State Insurance Fund of Puerto Rico determined that the 
veteran's bilateral sensorineural hearing loss was the result 
of occupational noise exposure during his employment at Star 
Kist.  

According to a July 2004 informal hearing presentation, the 
veteran's representative asserted that the veteran's current 
hearing loss is related to loud noise exposure during his 
period of military service.  The representative requested a 
VA examination in order to ascertain the etiology of the 
veteran's bilateral hearing loss.  The veteran has not yet 
been afforded a VA audiological examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his service connection claim for 
bilateral hearing loss. 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The veteran should be afforded a VA 
audiological examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner should provide 
an opinion as to whether the veteran's 
current bilateral hearing loss is related 
to service.  The examiner should express 
the opinion in terms of whether the 
auditory disability is more likely, less 
likely, or at least as likely as not to 
be related to service.  Furthermore, the 
examiner should reconcile any opinion 
with the service medical records and the 
August 1992 decision of the State 
Insurance Fund of Puerto Rico.  

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for bilateral hearing 
loss.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



